FILED
                             NOT FOR PUBLICATION                            FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MICHAEL McNEIL,                                  No. 13-16059

                Plaintiff - Appellant,           D.C. No. 1:12-cv-01005-RRB

  v.
                                                 MEMORANDUM*
ORTIZ SINGH, M.D.; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Ralph R. Beistline, Chief Judge, Presiding**

                            Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Michael McNeil appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ralph R. Beistline, Chief District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs and invasion of his privacy. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed McNeil’s deliberate indifference

claims because, at most, McNeil alleged a mere difference of opinion regarding the

course of his medical treatment. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th

Cir. 1996); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (discussing

the requirements for establishing supervisory liability); Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (though pro se pleadings are to be liberally construed,

a plaintiff must still present factual allegations sufficient to state a plausible claim

for relief).

       The district court properly dismissed McNeil’s informational privacy claims.

See Seaton v. Mayberg, 610 F.3d 530, 533-35 (9th Cir. 2010) (holding that

prisoners do not have a constitutionally protected expectation of privacy in prison

treatment records when the state has a legitimate penological interest in access to

them); see also Hebbe, 627 F.3d at 341-42.

       The district court did not abuse its discretion by dismissing McNeil’s claims


                                            2                                      13-16059
without leave to amend because McNeil cannot correct the defects in his

complaint. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                         3                                   13-16059